Citation Nr: 1440379	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-28 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 1966.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision by the RO in Chicago, Illinois that denied service connection for degenerative disc disease and degenerative joint disease of the lumbosacral spine with sciatica. 

A videoconference hearing was held in May 2014 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran contends that he has a low back disability that was incurred in or aggravated by service.

The evidence shows that a low back disability was noted upon the Veteran's service entrance examination.  His service treatment records (STRs) show that, on entrance examination in January 1962, the examiner noted the Veteran incurred low back strain in September 1961, and an examination was normal but he had occasional symptoms.   The examiner indicated that his low back disability was a physical defect, and his physical profile (PULHES) included L-3, indicating a physical defect of the low back that may require significant restriction of use.  As a low back disability was noted during his entrance examination, the presumption of soundness is rebutted as to this disability.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  If a pre-existing disorder is noted upon entry into service, as in this case, the Veteran cannot bring a claim for service connection for that disorder, only a claim for service-connected aggravation of that disorder.  In that case, however, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Subsequent STRs reflect that the Veteran was treated for low back pain in February and March 1962.  A late February 1962 treatment note reflects that the Veteran had a motorcycle accident in September 1961 and had been receiving chiropractic treatment since then.  The Veteran reported that about three weeks ago, he noticed pain in his posterior left leg.  In late March 1962 to April 1962, he was hospitalized for evaluation of his back pain, and diagnosed with herniated nucleus pulposus, lumbar, cause unknown.  In May 1962, he was placed on a permanent profile (L-3) for back pain, herniated nucleus pulposus, lumbar.  It was noted that this condition existed prior to service, and that he had back pain prior to service.  Surgery was recommended in August 1962, but he declined.  He was treated for low back pain again in 1963 and 1965.  In a December 1965 report of medical history the Veteran complained of low back pain.  On orthopedic examination in January 1966, no intrinsic disease was found.  

During the pendency of this appeal, a VA examination was conducted in April 2010, and the examiner stated that the claims file was not available for review.  The examiner diagnosed degenerative disc disease and degenerative joint disease of the lumbosacral spine with sciatica, and, based on the Veteran's reported history, opined that the low back disability did not begin in service, but it was at least as likely as not permanently aggravated by service.

However, in a July 2010 addendum opinion, the same VA examiner reviewed the STRs, and then opined that the low back disability was less likely than not permanently aggravated by service.  The examiner based his opinion partly on the fact that there was not a record of continuous treatment for the low back disability after his in-service hospitalization, either in service or after.  The Board finds that this opinion is based on a factual inaccuracy, as the Veteran was in fact treated for low back pain on several occasions in 1962, 1963 and in 1965, and that the medical opinion is thus inadequate.  

Moreover, at his Board hearing, the Veteran and his wife credibly testified that he had symptoms of continuous back pain ever since service for which he sought treatment from chiropractors, but that the earliest records of such treatment are unavailable.  The Board observes that both private and VA doctors have diagnosed degenerative joint disease of the lumbosacral spine, and that arthritis is a "chronic disease" that is subject to service connection based upon continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The essence of 38 C.F.R. § 3.303(b) is continuous symptoms, not continuous treatment for them.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  The Veteran is competent to say he had low back pain since service.

In light of the above, the Board finds that another VA medical opinion is needed as to whether the Veteran's low back disability, which preexisted his active service, was aggravated (permanently worsened beyond the normal progress of the disorder) by his active service or which is otherwise related to his active service.  38 C.F.R. § 3.159(c)(4); Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  The examiner is asked to review the claims file and consider the STRs and the competent and credible statements by the Veteran and his spouse as to continuous low back pain symptoms since service.

Finally, it appears that there are outstanding VA outpatient treatment records.  The April 2010 examiner indicated that that he had reviewed electronic VA treatment records, which are not on file, and the Veteran has testified that he receives ongoing VA treatment.  Relevant medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all additional records of any relevant VA or private treatment since service that are not already on file.  In particular, the AOJ should attempt to obtain VA medical records from the VA facility in Quincy, Illinois.  If any identified records cannot be obtained, this fact must be documented in the claims file and the Veteran appropriately notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Then obtain an addendum VA medical opinion as to whether the Veteran's preexisting low back disability was permanently aggravated by service.  The claims file must be provided to and reviewed by the examiner. 

The examiner should be asked to provide a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that any current low back disability was incurred in or aggravated by service.  

In this regard, the Board notes that the Veteran had preexisting low back strain that was noted on service entrance examination in January 1962, and his physical profile (PULHES) at that time included L-3, indicating a physical defect of the low back that may require significant restriction of use, and that he was treated for low back pain throughout service.  

The Veteran is competent to report lay observable events and symptoms; i.e. he is competent to attest to any reported symptoms he experienced in service or since that time, and he has said that he had continuous low back pain since service.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  The term "aggravation" of a preexisting disability refers to an identifiable permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

3.  Following completion of the foregoing, the AOJ must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AOJ should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2. 

4.  After the requested development has been completed, the AOJ should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand. If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



